Title: Memorandum from William Eustis, [ca. 1 April] 1812
From: Eustis, William
To: Madison, James


[ca. 1 April 1812]

1
That the President be authorised   to cause to be inlisted, a number of the men provided by the act of  Jan: 1812, being of the Infantry & Artillery, not exceeding twelve hundred to each regiment, for the term of 18 months, to be entitled to the bounty of 16 Dollars, and to three months pay at the expiration of their term of service, but not to the bounty of land.
2
This Law to be passed immediately.
3.
That provision be subsequently made for extending the old Regiments to the size of the new—making an addition of ten thousand for five years—if they can be raised.
4
Appropriation for Militia called into service to be made immediately
5.
The Appt. of two additional major Generals & three Brigadiers should be cotemporaneous with the Act authorising the enlargement of the old Regiments.

